IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-81,484-01 & WR-81,484-02


                     EX PARTE RAYMOND KEITH WALLS, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                         CAUSE NOS. CR 01624 & CR 01626
                          IN THE 102ND DISTRICT COURT
                            FROM RED RIVER COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault and

aggravated sexual assault and sentenced to twenty-five and sixty years’ imprisonment, respectively.

The Sixth Court of Appeals affirmed his conviction. Walls v. State, Nos. 06-11-00157 & 06-11-

00158-CR (Tex. App.—Texarkana Jan. 31, 2012) (not designated for publication).

       Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because counsel did not investigate the finality of a conviction used for enhancement. Applicant
                                                                                                      2

alleges that a prior conviction used to enhance his sentence was not a final conviction.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Langley, 833 S.W.2d 141 (Tex. Crim. App. 1992). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact as to whether the enhancement paragraph alleging

a prior conviction in McCurtain County, Oklahoma Cause Number CF-2003-497 was a final

conviction capable of enhancing the applicable range of punishment. The trial court shall make

findings of fact as to whether the performance of Applicant’s trial attorney was deficient and, if so,

whether counsel’s deficient performance prejudiced Applicant. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                                3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 20, 2014
Do not publish